                           UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


Timothy Beers

        v.                                        Case No. 15-cv-517-PB

State of New Hampshire




                                      ORDER


        After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated December 5, 2019, grant the respondent’s

motion for summary judgment (document no. 32), and deny the

petitioner’s motions for summary judgment (document nos. 40 &

41).    Additionally, finding that the petitioner has failed to

make substantial showing of the denial of a constitutional

right, the court declines to issue a certificate of

appealability.        See 28 U.S.C. § 2253(c)(2); Rule 11, Rules

Governing Habeas Corpus Cases Under Section 2254; First Cir. LR

22.0.


                                            /s/Paul Barbadoro
                                           ____________________________
                                           Paul Barbadoro
                                           United States District Judge

Date: February 27, 2020



cc: Timothy Beers, pro se
    Elizabeth Woodcock, Esq.
